Case 1:19-cv-08670-RBK-KMW Document 20 Filed 03/09/20 Page 1 of 1 PagelD: 77

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

KIMBERLY MONACO, §
§
Plaintiff, § Civil Action No. 1:19-cv-08670-RBK-KMW
§
Vv. §
§
OCWEN LOAN SERVICING, LLC, §
§
Defendant. §
8
§
STIPULATION TO DISMISS
TO THE CLERK:

Pursuant to Rule 41(a)(1(A)(i), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.

/s/ Christopher A. Reese /s/ Amy L, B. Ginsbur
Christopher A. Reese, Esq. Amy L. B. Ginsburg, Esq.
Stradley Ronon Stevens & Young, LLP Kimmel & Silverman, P.C.
457 Haddonfield Road 30 East Butler Pike
Suite 100 Ambler, PA 19002
Cherry Hill, NJ 08002 Phone: 215-540-8888
Phone: 856-321-2410 Fax: 215-540-8817
Email: creese(@stradley.com Email: teamkimmel@creditlaw.com
Attorney for the Defendant Attorney for Plaintiff
Date: February 26, 2020 Date: February 26, 2020

BY THE COURT:

 

Tan KO
J.

[" aanck. A, bev bap
